Citation Nr: 0840571	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-38 005	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, including as 
secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, including as 
secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Kentucky Commission on 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he has peripheral neuropathy of the 
bilateral lower extremities secondary to service-connected 
diabetes mellitus.  

The veteran was afforded a VA examination to assess his claim 
in April 2004 at which time an electromyography (EMG) 
revealed no electro diagnostic evidence of peripheral 
polyneuropathy.  However, also associated with the claims 
file is a September 2004 letter from W. Kemper, M.D., in 
which the physician noted that the veteran was in receipt of 
service-connection for Type II diabetes mellitus but was 
denied service connection for bilateral lower extremity 
neuropathy.  The physician indicated the veteran was 
originally diagnosed with diabetes in October 2002 and in 
January 2003 he presented with symptoms, signs, and findings 
consistent with peripheral neuropathy.  Dr. Kemper concluded 
that he had no reason to believe that the veteran's 
peripheral neuropathy was not directly related to his 
diabetes.  

The veteran was afforded another VA examination in June 2006 
in order to assess his claim at which time an EMG revealed 
normal sensory and motor nerves and no electrodiagnostic 
evidence of sensory/motor neuropathy.  The examiner indicated 
that there was insufficient clinical evidence to support the 
diagnosis of diabetic peripheral neuropathy.  He concluded 
that given that there was no evidence of peripheral 
neuropathy seen on EMG/nerve conduction velocity (NCV) 
studies it was not likely that neuropathy was secondary to 
diabetes.  

The veteran's representative submitted a statement in October 
2007 in which he indicated that the veteran's VA outpatient 
treatment reports reflected that diabetic neuropathies were 
one of the veteran's active problems and he indicated that 
the veteran should be scheduled for another VA examination to 
assess his claim.  

In October 2007 the RO ordered a new VA examination with NCV 
or EMG testing to confirm or rule out a diagnosis of 
peripheral neuropathy.  The claims file reflects that the 
same examiner who conducted the June 2006 examination was 
scheduled to examine the veteran in October 2007.  
Unfortunately, rather than conduct new testing as requested 
by the RO, the examiner merely noted that the veteran had 
already been evaluated for peripheral neuropathy in June 2006 
and that an EMG was performed at that time, which showed no 
peripheral neuropathy secondary to diabetes.  Using the 
results of the June 2006 testing, the examiner concluded that 
there was no clinical evidence of diabetic peripheral 
neuropathy.  

VA outpatient treatment reports dated in October 2007, 
December 2007, January 2008, March 2008, and April 2008 
revealed a diagnosis of diabetes mellitus with neuropathy.  
In April 2008, an examiner specifically indicated that the 
veteran's complaints of constant bilateral foot pain which 
worsened with contact were likely from peripheral neuropathy 
and not vascular disease.  

In light of the fact that the additional evidence reflecting 
diagnosis of peripheral neuropathy associated with diabetes 
mellitus throughout 2007 and 2008, and the fact that the 
October 2007 examination request was not completed in 
accordance with the RO's instructions, the veteran should be 
afforded another VA examination to assess his claim for 
peripheral neuropathy.  



Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to 
undergo an appropriate VA 
examination to assess whether the he 
has peripheral neuropathy of the 
lower extremities which has been 
caused by or made worse by his 
service-connected diabetes mellitus.  
The claims file should be reviewed 
by the examiner as part of the 
examination.  EMG/NCV testing must 
be accomplished, as well as any 
other studies or tests deemed 
necessary by the examiner.  Any such 
results must be included with the 
examination report in the claims 
file.  The examiner is requested to 
obtain a detailed history of the 
veteran's symptoms, and to review 
the record.  After doing so, the 
examiner should provide an opinion 
as to whether the veteran currently 
has peripheral neuropathy that has 
been caused by or made worse by his 
service-connected diabetes mellitus.  

A complete rationale for any 
opinions expressed, as well as a 
discussion of the medical principles 
involved, should be provided.  It 
would be helpful if the physician(s) 
would use the following language, as 
may be appropriate: "more likely 
than not" (meaning likelihood 
greater than 50%), "at least as 
likely as not" (meaning likelihood 
of at least 50%), or "less likely 
than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean 
"within the realm of medical 
possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
that conclusion as it is to find 
against it.  The examiner(s) should 
provide a complete rationale for any 
opinion provided.

The AMC should ensure that the 
examination report complies with 
this remand and the questions 
presented in the AMC's examination 
request.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2008).

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If 
the benefit sought is not granted, 
the veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


